           Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 1 of 32 Page ID #:672


            1    SCOTT A. EDELMAN, SBN 116927
                   sedelman@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 2029 Century Park East
            3    Suite 4000
                 Los Angeles, CA 90067-3026
            4    Telephone: 310.552.8500
                 Facsimile: 310.551.8741
            5
                 PERLETTE MICHÈLE JURA, SBN 242332
            6      pjura@gibsondunn.com
                 ILISSA SAMPLIN, SBN 314018
            7      isamplin@gibsondunn.com
                 SHAUN A. MATHUR, SBN 311029
            8      smathur@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
            9    333 South Grand Avenue
                 Los Angeles, CA 90071-3197
          10     Telephone: 213.229.7000
                 Facsimile: 213.229.7520
          11
                 Attorneys for Defendants VERIZON MEDIA
          12     INC., YAHOO! INC., and OATH INC.
          13                               UNITED STATES DISTRICT COURT
          14                              CENTRAL DISTRICT OF CALIFORNIA
          15                                    WESTERN DIVISION
          16     EVOX PRODUCTIONS LLC, a                    CASE NO. 2:20-cv-2852-CBM-JEM
                 Delaware limited liability company,
          17                                                DEFENDANTS’ NOTICE OF
                             Plaintiff,                     MOTION AND MOTION TO
          18                                                DISMISS THE FIRST AMENDED
                       v.                                   COMPLAINT
          19
                 VERIZON MEDIA INC., a Delaware             HEARING:
          20     corporation, YAHOO! INC., a Delaware       Date:    July 27, 2021
                 corporation, OATH, INC., a Delaware        Time:    10:00 a.m.
          21     corporation, and DOES 1 through 10,        Judge:   Consuelo B. Marshall
                 inclusive
          22
                             Defendants.
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
                                     MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                              CASE NO. 2:20-CV-2852-CBM-JEM
           Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 2 of 32 Page ID #:673


            1          TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:
            2          PLEASE TAKE NOTICE that on July 27, 2021, at 10:00 a.m., or as soon
            3    thereafter as this matter may be heard before the Honorable Consuelo B. Marshall, in
            4    Courtroom 8B of the United States District Court for the Central District of California,
            5    located at 350 W. 1st Street, Los Angeles, CA 90012, Defendants Verizon Media Inc.,
            6    Oath Inc., and Yahoo! Inc. (collectively, “Defendants”) will and hereby do move this
            7    Court under Federal Rule of Civil Procedure 12(b)(6) for an order dismissing the First
            8    Amended Complaint (“FAC”) of Plaintiff Evox Productions, LLC’s (“Evox”) with
            9    prejudice.
          10           Evox’s initial complaint alleged that Defendants committed copyright
          11     infringement when they continued to make Evox’s copyrighted automobile images
          12     “available” to the public after the license agreement between Evox and Yahoo
          13     terminated. Dkt. 4 ¶¶ 29, 34. Defendants moved for judgment on the pleadings, arguing
          14     that Evox’s “making available” theory of copyright infringement failed as a matter of
          15     law under the plain language of the Copyright Act and Ninth Circuit precedent. Dkt. 40.
          16     This Court granted Defendants’ motion for judgment on the pleadings, concluding that
          17     Evox’s “‘making available theory’ fails as a matter of law” and that Evox’s copyright
          18     infringement claim fails because Evox failed to “allege that Defendants served the
          19     images to the public.” Dkt. 51 at 4–5. The Court granted Evox leave to amend its
          20     pleading but expressly stated that “[a]ny amended complaint filed by Plaintiff cannot
          21     assert a claim for copyright infringement based on the ‘making available’ theory
          22     foreclosed by” Ninth Circuit precedent. Id. at 8 n.9.
          23           Despite this Court’s instruction, Evox’s FAC again alleges facts that could
          24     support only the “making available” theory of copyright infringement that this Court just
          25     dismissed. And Evox’s remaining allegations fail under a straightforward application
          26     of American Broadcasting Cos., Inc. v. Aereo, Inc., 573 U.S. 431, 448–50 (2014)—in
          27     which the Supreme Court made clear that a plaintiff claiming infringement of its
          28     exclusive right to display and distribute works to “the public” must allege and prove that

Gibson, Dunn &
Crutcher LLP
                                     MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                              CASE NO. 2:20-CV-2852-CBM-JEM
           Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 3 of 32 Page ID #:674


            1    the works were “transmit[ted] to a substantial number of people” who access the works
            2    “as ordinary members of the public,” not as “owners or possessors” of the works.
            3          Here, Evox alleges that Defendants displayed and distributed the images to Evox
            4    and its private investigator, on the Yahoo Autos website, on Yahoo’s Tumblr blog, to
            5    Google’s “web-crawlers,” and on third-party Tumblr blogs after Defendants’ right to
            6    use the images expired on August 2, 2016. But Evox and its investigator did not access
            7    the images as ordinary members of the public and do not constitute a substantial number
            8    of people. Evox does not allege that Defendants served a single image to a large number
            9    of users through Yahoo Autos or Yahoo’s Tumblr blog. And Google “web-crawlers”
          10     are not people. Evox’s copyright infringement claim therefore fails as a matter of law,
          11     and the FAC should be dismissed with prejudice in light of Evox’s bad faith attempt to
          12     replead the “making available” theory and inability to plead a single viable theory of
          13     infringement despite being granted leave to amend over seven months into discovery.
          14           This Motion is based upon this Notice of Motion and Motion, the attached
          15     Memorandum of Points and Authorities, all other pleadings and papers on file in this
          16     action, any oral argument that may be heard by the Court, and any other matters that the
          17     Court may deem appropriate.
          18           Pursuant to Local Rule 7-3, this Motion is made following the conference of
          19     counsel, which took place on June 4, 2021. During that conference, the parties were
          20     unable to resolve the issues presented in this Motion.
          21
          22     Dated: June 11, 2021
                                                        SCOTT A. EDELMAN
          23                                            PERLETTE MICHÈLE JURA
                                                        ILISSA SAMPLIN
          24                                            SHAUN A. MATHUR
                                                        GIBSON, DUNN & CRUTCHER LLP
          25
          26                                            By: /s/ Scott A. Edelman
                                                                      Scott A. Edelman
          27
                                                        Attorneys for Defendants VERIZON MEDIA
          28                                            INC., YAHOO! INC., and OATH INC.
Gibson, Dunn &
Crutcher LLP
                                     MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                              CASE NO. 2:20-CV-2852-CBM-JEM
           Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 4 of 32 Page ID #:675


            1                                              TABLE OF CONTENTS
            2                                                                                                                           Page
            3    I. INTRODUCTION ....................................................................................................... 1
            4    II. FACTUAL BACKGROUND .................................................................................... 3
            5            A.       Evox’s Business Model .............................................................................. 3
            6            B.       The Parties’ License Agreement ................................................................ 3
            7            C.       The Termination Of The License ............................................................... 5
            8            D.       Evox’s Initial Complaint ............................................................................ 6
            9            E.       Evox’s Amended Complaint ...................................................................... 7
          10     III. LEGAL STANDARD............................................................................................. 10
          11     IV. ARGUMENT.......................................................................................................... 11
          12             A.       Evox’s Allegations Concerning Its Investigation Fail As A Matter
                                  Of Law Because Neither Evox Nor Its Investigator Constitutes
          13                      “The Public” ............................................................................................. 12
          14             B.       Evox’s Allegations Concerning Yahoo Autos Rely On The Same
                                  “Making Available” Theory That This Court Already Dismissed .......... 15
          15
                         C.       Evox’s Allegations Concerning Tumblr Fail As A Matter of Law
          16                      Because Evox Does Not Allege That Defendants Served Evox
                                  Images To “The Public” ........................................................................... 16
          17
                         D.       Evox’s Allegations Concerning Google Are Conclusory And Fail
          18                      As A Matter Of Law Because Defendants Cannot Be Held Liable
                                  For Google’s Actions ............................................................................... 18
          19
                         E.       Evox’s Allegations Concerning Downstream Displaying And
          20                      Distributing Of Evox Images By Users Fail As A Matter Of Law.......... 21
          21     V. CONCLUSION ........................................................................................................ 24
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &                                                                i
Crutcher LLP
                                             MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                                      CASE NO. 2:20-CV-2852-CBM-JEM
           Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 5 of 32 Page ID #:676


            1                                          TABLE OF AUTHORITIES
            2                                                                                                                Page(s)
            3
            4    CASES
            5    Am. Broad. Cos., Inc. v. Aereo, Inc.,
            6      573 U.S. 431 (2014).......................................... 2, 3, 12, 13, 14, 15, 16, 17, 19, 21, 22
            7    Ashcroft v. Iqbal,
            8       556 U.S. 662 (2009)................................................................................ 11, 16, 18, 21

            9    Automation By Design, Inc. v. Raybestos Prods. Co.,
                    463 F.3d 749 (7th Cir. 2006) .................................................................................... 13
          10
          11     Bell Atl. Corp. v. Twombly,
                    550 U.S. 544 (2007)................................................................................ 11, 18, 19, 21
          12
                 Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc.,
          13
                   637 F.3d 1047 (9th Cir. 2011) ............................................................................ 11, 24
          14
                 CoStar Grp., Inc. v. LoopNet, Inc.,
          15       373 F.3d 544 (4th Cir. 2004) .................................................................................... 19
          16
                 Fox Broad. Co. v. Dish Network LLC,
          17       160 F. Supp. 3d 1139 (C.D. Cal. 2015) .................................................................... 12
          18     Fox Broad. Co. v. Dish Network LLC,
          19       747 F.3d 1060 (9th Cir. 2014) .................................................................................. 19

          20     Holloway v. Best Buy Co.,
                   2009 WL 1533668 (N.D. Cal. May 28, 2009).......................................................... 11
          21
          22     Johnson v. Buckley,
                    356 F.3d 1067 (9th Cir. 2004) .................................................................................. 11
          23
                 Nat’l Hair Growth Ctrs. of Ariz., LLC v. Edmund,
          24
                   2019 WL 2249976 (S.D. Cal. May 23, 2019) .......................................................... 18
          25
                 Navarro v. Block,
          26       250 F.3d 729 (9th Cir. 2001) .................................................................................... 10
          27
                 In re Outlaw Lab., LLP,
          28         2020 WL 3840559 (S.D. Cal. July 8, 2020) ............................................................. 11

Gibson, Dunn &                                                             ii
Crutcher LLP
                                            MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                                     CASE NO. 2:20-CV-2852-CBM-JEM
           Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 6 of 32 Page ID #:677

                                                          TABLE OF AUTHORITIES
            1                                                   (continued)
            2                                                                                                                         Page(s)
            3    Perfect 10, Inc. v. Amazon.com, Inc.,
            4       508 F.3d 1146 (9th Cir. 2007) .......................................................... 12, 17, 19, 20, 23

            5    Perfect 10, Inc. v. Giganews, Inc.,
                    847 F.3d 647 (9th Cir. 2017) .................................................................. 11, 12, 20, 22
            6
            7    Religious Tech. Ctr. v. Netcom On-Line Commc’ns Servs., Inc.,
                    907 F. Supp. 1361 (N.D. Cal. 1995) ......................................................................... 19
            8
                 SA Music, LLC v. Amazon.com, Inc.,
            9
                    2020 WL 3128534 (W.D. Wash. June 12, 2020) ..................................................... 11
          10
                 Salameh v. Tarsadia Hotel,
          11        726 F.3d 1124 (9th Cir. 2013) .................................................................................. 24
          12
                 VHT, Inc. v. Zillow Grp., Inc.,
          13       918 F.3d 723 (9th Cir. 2019) ............................................ 7, 12, 16, 17, 18, 19, 22, 23
          14     Vieira v. Mentor Worldwide, LLC,
          15        382 F. Supp. 3d 1117 (C.D. Cal. 2019) .................................................................... 24

          16     Yesh Music, LLC v. Amazon.com, Inc.,
                    249 F. Supp. 3d 645 (E.D.N.Y. 2017) ................................................................ 13, 14
          17
          18     Zadrozny v. Bank of New York Mellon,
                   720 F.3d 1163 (9th Cir. 2013) .................................................................................. 24
          19
                 Zuffa, LLC v. Latham,
          20
                    2020 WL 4458920 (N.D. Cal. Feb. 26, 2020) .............................................. 14, 15, 17
          21
                 STATUTES
          22
                 17 U.S.C. § 106 .............................................................................................................. 19
          23
          24     Cal. Civ. Code § 2304 .................................................................................................... 14
          25     OTHER AUTHORITIES
          26     4 Patry on Copyright § 13:11.50.................................................................................... 20
          27
                 Salvador Rodriguez, Verizon sells Tumblr to Wordpress owner six years after Yahoo
          28        bought it for $1.1 billion, CNBC (Aug. 12, 2019), https://cnb.cx/3z8bpn3 .............. 8

Gibson, Dunn &                                                                 iii
Crutcher LLP
                                              MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                                       CASE NO. 2:20-CV-2852-CBM-JEM
           Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 7 of 32 Page ID #:678

                                                          TABLE OF AUTHORITIES
            1                                                   (continued)
            2                                                                                                                         Page(s)
            3    RULES
            4    Fed. R. Civ. P. 11 ......................................................................................... 7, 8, 9, 10, 23
            5
                 Fed. R. Civ. P. 201 ........................................................................................................... 8
            6
            7
            8
            9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &                                                                 iv
Crutcher LLP
                                              MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                                       CASE NO. 2:20-CV-2852-CBM-JEM
           Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 8 of 32 Page ID #:679


            1                                     I. INTRODUCTION
            2           Plaintiff Evox Productions, LLC (“Evox”), an automobile image company,
            3    granted a nonexclusive license to Defendant Yahoo! Inc. and its affiliates (collectively,
            4    “Defendants”) to use Evox’s library of automobile images on Yahoo’s online properties.
            5    The license granted Defendants the right to terminate the license for any reason after one
            6    year, and required Defendants to use “reasonable efforts” to remove the licensed images
            7    from “public display on the Yahoo Properties” within 90 days of termination.
            8    Defendants exercised their right to terminate the license effective May 4, 2016, but Evox
            9    contends that Defendants did not timely remove all Evox images from their Yahoo
          10     Properties. In fact, almost immediately after the 90-day grace period expired, Evox
          11     began covertly investigating how many of its images remained available on Defendants’
          12     servers relating to Yahoo’s Tumblr blog—which Defendants had used solely as a content
          13     management system to store images—and the Yahoo Autos website—which had been
          14     deprecated in May 2016. Although the license required Evox to “use commercially
          15     reasonable efforts to mitigate damages,” Evox waited almost two years to alert
          16     Defendants of its findings, when it sent Yahoo a demand letter threatening to seek over
          17     $300 million in statutory damages under the Copyright Act—over 2,000 times the
          18     amount Yahoo paid to license the images in any given year. Evox then filed this lawsuit
          19     over two years later, asserting its threatened copyright infringement claim, along with a
          20     gratuitous trademark infringement claim.
          21           Both of Evox’s claims rested on overbroad legal theories foreclosed by binding
          22     Supreme Court and Ninth Circuit precedent. Evox alleged that Defendants infringed its
          23     public display and distribution rights under the Copyright Act when they stored Evox
          24     images on their servers and made them “available” to the public on Yahoo’s Tumblr
          25     blog, and that Defendants infringed Evox’s name mark embedded within the images. In
          26     two successive orders, this Court dismissed each claim, concluding that each theory of
          27     liability failed as a matter of law. Although the Court dismissed Evox’s trademark claim
          28     with prejudice, the Court granted Evox leave to amend its copyright claim—but

Gibson, Dunn &                                               1
Crutcher LLP
                                     MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                              CASE NO. 2:20-CV-2852-CBM-JEM
           Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 9 of 32 Page ID #:680


            1    instructed Evox not to replead the “making available” theory that it had just dismissed.
            2          Evox has ignored this Court’s instructions. Evox contends that Defendants
            3    publicly displayed and distributed its images without authorization, but Evox’s First
            4    Amended Complaint (“FAC”) again alleges facts that could support only the “making
            5    available” theory that this Court held is foreclosed by the Copyright Act and Ninth
            6    Circuit precedent. And while Evox’s initial complaint targeted only Yahoo’s Tumblr
            7    blog, Evox now alleges that Defendants infringed Evox’s public display and distribution
            8    rights in myriad ways. Specifically, Evox alleges that its images were “reproduced,
            9    distributed and displayed” to itself and its investigator during Evox’s investigation, on
          10     the Yahoo Autos website, on Yahoo’s Tumblr blog, to Google “web-crawlers,” and on
          11     third-party Tumblr blogs after the 90-day grace period expired on August 2, 2016.
          12           All of Evox’s conclusory allegations fail under a straightforward application of
          13     the Supreme Court’s decision in American Broadcasting Cos., Inc. v. Aereo, Inc., 573
          14     U.S. 431 (2014). In Aereo, the Court held that the Copyright Act’s use of the term “the
          15     public” refers to “a large” or “substantial number of people” “who lack any prior
          16     relationship to the works” alleged to have been infringed—not to individuals who access
          17     the works “in their capacities as owners or possessors” of the works. Id. at 448–50.
          18     Thus, to prove infringement of the public display and distribution rights, a copyright
          19     owner must allege and prove that the alleged infringer transmitted “the same . . . images
          20     . . . to multiple people” “acting as ordinary members of the public.” Id. at 447, 450.
          21           Evox fails to allege facts sufficient to satisfy Aereo’s interpretation of the “the
          22     public.” Evox and its investigator did not access any Evox images “as ordinary members
          23     of the public” and do not constitute “a substantial number of people” in any event. Evox
          24     does not allege that Defendants served any given image to a large number of users
          25     through Yahoo Autos or the Tumblr blog. And Google “web-crawlers” are not people.
          26     Evox’s copyright claim therefore fails, and there is no reason to grant Evox further leave
          27     to amend given its reinvocation of the dismissed “making available” theory and inability
          28     to plead a viable theory of copyright infringement despite having had the benefit of over

Gibson, Dunn &                                               2
Crutcher LLP
                                     MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                              CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 10 of 32 Page ID #:681


            1    seven months of fact discovery. Evox’s FAC should be dismissed with prejudice.
            2                                II. FACTUAL BACKGROUND1
            3    A.      Evox’s Business Model
            4            Evox is a stock photography company that specializes in the automobile market.
            5    FAC ¶¶ 11, 15. Over the last 20 years, Evox has photographed “virtually every
            6    commercially available automotive vehicle make and model in the United States.” Id.
            7    ¶ 11. Evox alleges that it “owns and controls the copyrights in tens of thousands of
            8    digital photographs” and “has obtained Certificates of Copyright Registration . . . for
            9    these works.” Id. ¶ 12. According to Evox, “[e]ach copyright registration includes
          10     multiple photographs, each with their own title, for a specific automobile.” Id.
          11             Although Evox generates revenue by “licensing its copyrighted photographs,” id.
          12     ¶ 16, Evox’s primary business model is that of a copyright troll. Evox follows a pattern
          13     of covertly investigating former licensees to find images that inadvertently remain
          14     available online after the license agreement between the parties terminates. Rather than
          15     promptly notify former licensees of the residual images so that the images may be
          16     removed from public access, Evox threatens and often files litigation against its licensing
          17     partners in the hopes of securing massive settlements or statutory damages awards that
          18     are orders of magnitude greater than the price paid to license Evox’s images in the first
          19     place. See, e.g., Evox Prods., LLC v. AOL Inc., No. 2:20-cv-02907-JWH, Dkt. 70 at 5–
          20     7 (C.D. Cal. June 4, 2021) (summarizing Evox’s “normal pattern” of investigating
          21     current and former licensing partners); Evox Prods., LLC v. Chrome Data Sols., No.
          22     3:16-cv-00057-JR, Dkt. 123 (D. Or. Aug. 14, 2019); Evox Prods., LLC v. Kayak
          23     Software Corp., No. 2:15-cv-05053-PSG-AGR, Dkt. 1 (C.D. Cal. July 2, 2015); Evox
          24     Prods., LLC v. Gabriels Tech. Sols., Inc., No. 2:13-cv-00846-CJC-RZ, Dkt. 18 at 12
          25     (C.D. Cal. June 21, 2013). This case arises out of that same pattern.
          26     B.      The Parties’ License Agreement
          27             In November 2014, Evox and Yahoo executed a “Content License Agreement”
          28
                 1
                     The allegations in the FAC are treated as true for purposes of this motion only.
Gibson, Dunn &                                                3
Crutcher LLP
                                       MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                                CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 11 of 32 Page ID #:682


            1    that authorized Yahoo to use five distinct sets of images from the “Evox Automotive
            2    Image Library.” Dkt. 53-4 at 5–6. Evox alleges that Yahoo hosted copies of the images
            3    on servers that made the images available to the public on the Yahoo Autos website and
            4    Yahoo’s Tumblr blog, FAC ¶¶ 17, 28 37—which Yahoo used solely for storage and as
            5    a content management system, not for any commercial purpose, accord id. ¶ 28.
            6          Section 2 of the license’s terms and conditions broadly granted Yahoo “a non-
            7    exclusive, fully paid up, royalty free right and license to . . . use, copy, encode, store,
            8    archive, distribute, transmit, render into an audible format, modify, create Teaser
            9    Content, publicly display and publicly perform” the licensed images. Dkt. 53-4 at 8. In
          10     exchange, the license required Yahoo to pay a prorated amount of $70,250 for the first
          11     month and a half, $70,250 for the subsequent first full year, and $126,500 for each
          12     subsequent year. Id. at 6.
          13           The license agreement included an express “Limitation of Liability” provision,
          14     providing that:
          15           Except for both Party’s indemnification obligations . . . or with respect to a
                       willful misappropriation of one party’s intellectual property rights by the
          16           other . . . , and excluding any payment obligations by one party to the other
                       party, in no event will Yahoo, Licensor, or their respective affiliates’ total
          17           liability arising from or in connection with this Agreement whether in
                       contract, tort or otherwise, exceed the total Licensee Fee amounts paid to
          18           Licensor in the 12 month period prior to any claim.
          19     Id. at 11. The Limitation of Liability provision also required each party to mitigate any
          20     potential damages, stating that “[e]ach Party has a duty to use commercially reasonable
          21     efforts to mitigate damages for which the other Party is responsible.” Id.
          22           Commencing one year after the effective date, Yahoo had the right to “terminate
          23     [the license] for any reason or for no reason on thirty (30) days’ prior written notice to
          24     [Evox].”   Id. at 12.    Upon termination, the license required Yahoo to use only
          25     “reasonable efforts to remove the [licensed images] . . . from public display on the
          26     Yahoo Properties within ninety (90) days.” Id. (emphases added). Thus, contrary to
          27     Evox’s belief, the license did not require Yahoo “to remove all of Evox’s Copyrighted
          28     Photographs from all of Yahoo!’s . . . servers” or “to take action necessary to prevent

Gibson, Dunn &                                               4
Crutcher LLP
                                      MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                               CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 12 of 32 Page ID #:683


            1    the possibility of further reproduction, distribution or display of the Copyrighted
            2    Photographs” anywhere on the Internet, FAC ¶ 23 (emphases added)—since mere
            3    hosting of an image on a server does not constitute actual “public display,” see Dkt. 51
            4    at 3–6. The “reasonable efforts” and Limitation of Liability provisions “survive[d] the
            5    expiration or termination” of the license. Dkt. 53-4 at 12.
            6    C.    The Termination Of The License
            7          Yahoo exercised its termination right fewer than two years into the license,
            8    effective May 4, 2016, FAC ¶¶ 18–20, when the Yahoo Autos site was deprecated. Upon
            9    termination, an automated process was triggered on Yahoo’s backend server that
          10     identified content associated with the license and disabled the display of Evox images
          11     on Yahoo websites. The images were not indexed and thus could not be searched via
          12     Google or other search engines without an exact URL for the image.
          13           Shortly after Yahoo terminated the license and the 90-day grace period expired
          14     on August 2, 2016, Evox commenced an investigation pursuant to its normal pattern to
          15     determine whether any of its images remained “available and accessible” on Yahoo’s
          16     properties. Id. ¶¶ 31, 37–38. As part of that investigation, Evox retained an investigator
          17     to confirm Evox’s belief that its images could be accessed through Yahoo’s Tumblr page
          18     after August 2, 2016. See id. ¶ 32. Evox alleges that the “investigator created a
          19     browsable copy of all of Yahoo!’s Tumblr posts,” and that “the Copyrighted
          20     Photographs were reproduced, distributed and displayed by Yahoo! to the third party
          21     investigator in or around October 2016.” Id.
          22           Neither Evox nor its investigator found that members of the public had actually
          23     viewed or accessed Evox images on the Yahoo Autos website or Yahoo’s Tumblr blog
          24     after August 2, 2016. Nor did Evox or its investigator find that Yahoo had actually
          25     served Evox images to members of the public or that Yahoo had used the images for any
          26     commercial purpose after that date. Rather, Evox and its investigator found only that
          27     members of the public could have accessed the images if they visited certain webpages.
          28           Despite determining in October 2016 that residual images could be accessed after

Gibson, Dunn &                                               5
Crutcher LLP
                                     MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                              CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 13 of 32 Page ID #:684


            1    August 2, 2016, Evox did not immediately inform Yahoo (or any other Defendant) of its
            2    findings so that the images could be removed—even though the surviving Limitation of
            3    Liability provision required Evox to “use commercially reasonable efforts to mitigate
            4    [its] damages.” Dkt. 53-4 at 11. Instead, Evox waited until March 5, 2018—roughly
            5    17 months after commencing its investigation—to send Yahoo a demand letter, alleging
            6    that Yahoo continued to “ma[k]e [Evox’s images] available to the public” after license
            7    termination. Id. at 2–3. Evox demanded that Yahoo “[d]elete or remove any Evox
            8    images from any server under Yahoo’s control” (even though the license did not require
            9    that), and threatened to seek more than $300 million in statutory damages under the
          10     Copyright Act if Yahoo did not agree to an in terrorem settlement. Id. at 3.
          11     D.    Evox’s Initial Complaint
          12           Evox filed its initial complaint against Defendants on March 27, 2020, asserting
          13     claims for copyright and trademark infringement. Dkt. 4. Evox alleged that Defendants
          14     were liable for copyright infringement because Evox’s images continued to be displayed,
          15     distributed, and available on Yahoo’s Tumblr blog after August 2016. See id. ¶¶ 34–35,
          16     39. Evox alleged that Defendants were liable for trademark infringement because the
          17     images Yahoo continued to use after license termination were embedded with Evox’s
          18     trademark name. See id. ¶¶ 45–46.
          19           Both claims were predicated on overbroad theories of liability that binding
          20     precedent foreclose as a matter of law. Thus, on June 11, 2020, Defendants filed a
          21     motion to dismiss Evox’s trademark claim, arguing that Supreme Court and Ninth
          22     Circuit precedent clearly hold “that a trademark infringement claim may not be
          23     maintained where, as here, the asserted mark (here, Evox’s name mark) is embedded
          24     within the content of the trademark holder’s goods (here, Evox’s automobile images),
          25     and the defendant allegedly reproduces or displays the content (including the embedded
          26     mark) without authorization.” Dkt. 26 at 1–2. This Court agreed and dismissed Evox’s
          27     trademark claim with prejudice on August 19, 2020. Dkt. 35.
          28           After discovery commenced in October 2020, see Dkt. 38 at 1, it became clear

Gibson, Dunn &                                              6
Crutcher LLP
                                     MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                              CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 14 of 32 Page ID #:685


            1    that Evox’s copyright claim was predicated solely on a “making available” theory that
            2    numerous courts—including the Ninth Circuit—have squarely rejected. Defendants
            3    filed a motion for judgment on the pleadings on March 5, 2021, arguing that Evox’s
            4    copyright claim failed as a matter of law because “the Copyright Act does not ‘support[]’
            5    and the Ninth Circuit has never ‘embraced’ the ‘mak[ing] available’ theory of
            6    infringement that Evox is pursuing in this case.” Dkt. 40 at 2 (quoting VHT, Inc. v.
            7    Zillow Grp., Inc., 918 F.3d 723, 736 (9th Cir. 2019)).
            8          This Court again agreed, holding that Evox’s “‘making available theory’ fails as
            9    a matter of law,” and that Evox’s “copyright infringement claim fails” “because the
          10     Complaint does not allege that Defendants served the images to the public.” Dkt. 51 at
          11     4–5. The Court also rejected Evox’s argument that the viability of its “making available”
          12     theory need only be addressed “if discovery does not reveal records that establish
          13     whether or not there is actual dissemination.” Id. at 6. As the Court explained, “the
          14     Complaint does not allege any facts regarding ‘actual dissemination’ and Plaintiff cannot
          15     use discovery as a fishing expedition in order to support conclusory claims.” Id. at 6 &
          16     n.5 (citing, among other things, Fed. R. Civ. P. 11). Nevertheless, the Court granted
          17     Evox “leave to amend to allege facts, consistent with Plaintiff’s Rule 11 obligations, to
          18     support its copyright infringement claim.” Id. at 8. But the Court made clear that “[a]ny
          19     amended complaint filed by Plaintiff cannot assert a claim for copyright infringement
          20     based on the ‘making available’ theory foreclosed by [Zillow].” Id. at 8 n.9.
          21     E.    Evox’s Amended Complaint
          22           Evox filed its FAC on May 21, 2021. Dkt. 53. The FAC is just as deficient as
          23     the initial complaint and demonstrates that dismissal with prejudice is warranted given
          24     Evox’s willingness to say anything to keep its case alive. Indeed, despite this Court’s
          25     express instruction that Evox may not reassert a claim based on the “making available”
          26     theory and multiple citations to Rule 11, Evox again seeks to hold Defendants liable for
          27     making its images “available and accessible to . . . internet users” after license
          28     termination. Id. ¶ 37. Evox also alleges without any basis whatsoever that Defendants

Gibson, Dunn &                                              7
Crutcher LLP
                                     MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                              CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 15 of 32 Page ID #:686


            1    “destroyed evidence of [the exact number of times Evox’s images were reproduced,
            2    displayed, or distributed on Yahoo Autos or Yahoo’s Tumblr blog] after Evox put
            3    Yahoo! on notice of its infringement,” id. ¶¶ 36, 39, 46 (emphases added)—even though
            4    Defendants have produced all access log data in their possession, custody, and control;
            5    Defendants have repeatedly told Evox that any other such data was destroyed in the
            6    ordinary course over a year before Evox sent its March 5, 2018 demand letter; and there
            7    is no rule, statute, or regulation that requires access logs to be kept for any set period.2
            8          Evox also alleges a grab bag of theories of copyright infringement that fall into
            9    the following five categories.
          10           Evox’s Investigation. Evox alleges that it “first discovered Yahoo!’s continued
          11     reproduction, distribution and display of the Copyrighted Photographs on Yahoo!’s
          12     Tumblr page in or around October 2016,” and then “proceeded to conduct a complete
          13     investigation.” FAC ¶ 31. Evox alleges that it then hired an investigator to confirm the
          14     findings of its investigation. Id. ¶ 32. The investigator allegedly “created a browsable
          15     copy of all of Yahoo!’s Tumblr posts and a complete log of its transactions with
          16     Yahoo!’s servers, which show that the Copyrighted Photographs were reproduced,
          17     distributed and displayed by Yahoo! to the third party investigator in or around October
          18     2016.” Id. Evox also alleges that its images on Yahoo Autos “were reproduced,
          19     distributed and displayed in October 2016 as part of Evox’s investigation.” Id. ¶ 38.
          20           Yahoo Autos. Evox alleges that Defendants operated the Yahoo Autos website
          21     during and after the term of the license, and that Evox’s images “were reproduced,
          22     distributed and displayed” on the website’s “main landing page” and “subpages.” FAC
          23     ¶¶ 17, 37. Evox further alleges that “[t]he Yahoo! Autos webpages that reproduced,
          24
                 2
          25       Evox also alleges that the logs for Yahoo’s Tumblr page “are solely within Yahoo!’s
                 possession.” FAC ¶ 36. But as Evox knows, Defendants no longer own, control, or
          26     operate Tumblr and thus any additional records are solely in the possession of an
                 unaffiliated third party. See Salvador Rodriguez, Verizon sells Tumblr to Wordpress
          27     owner six years after Yahoo bought it for $1.1 billion, CNBC (Aug. 12, 2019),
                 https://cnb.cx/3z8bpn3; Fed. R. Civ. P. 201. Evox is free to avail itself of the third-party
          28     discovery process if it is unsatisfied with the records produced to date.
                                                                                     (Cont’d on next page)
Gibson, Dunn &                                                 8
Crutcher LLP
                                      MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                               CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 16 of 32 Page ID #:687


            1    distributed, and displayed Evox’s Copyrighted Photographs were available and
            2    accessible to any internet user through at least October 2016,” and that “certain of the
            3    Copyrighted Photographs were reproduced, distributed and displayed from Yahoo!’s
            4    servers via the Yahoo! Autos webpages” after August 2, 2016. Id. ¶ 37–38.3
            5          Yahoo’s Tumblr blog. Evox alleges that Defendants created a Tumblr blog titled
            6    “evox on Yahoo” before August 2, 2016, that “reproduced, distributed and displayed”
            7    all the images Evox had provided pursuant to the license “in thousands of posts.” FAC
            8    ¶ 28. Evox alleges that Defendants “did nothing to remove Evox’s Copyrighted
            9    Photographs from its Tumblr blog or prevent access to the Copyrighted Photographs on
          10     its servers after” license termination, and instead continued to “reproduce, display and
          11     distribute” its images “to any member of the public who visited Yahoo!’s ‘evox on
          12     Yahoo’ Tumblr blog” until June 2019. Id. ¶ 30, 33, 45. According to Evox, “Yahoo!’s
          13     own records” (the ones Evox says Defendants “destroyed”) “show that after August 2,
          14     2016, Tumblr users ‘liked’ or ‘re-blogged’ the Copyrighted Photographs from Yahoo!’s
          15     Tumblr webpage.”      Id. ¶ 34.     Evox contends that “posts containing numerous
          16     Copyrighted Photographs were ‘liked’ or ‘re-blogged’” in October 2016 (when Evox
          17     conducted its investigation), and that “[m]ore Copyrighted Photographs were ‘liked’ in
          18     February 2017, November 2017, and June 2018.” Id. Evox further contends that “[a]s
          19     of September 2019, there were at least 67 re-blogged Tumblr posts that displayed
          20     multiple Copyrighted Photographs,” id. ¶ 45, and that “Yahoo! must distribute, and the
          21     Copyrighted Photograph is reproduced and displayed, in order for a user to post, like, or
          22     re-blog a Copyrighted Photograph,” id. ¶ 34.
          23           Google Image Search. Evox alleges that Yahoo’s Tumblr blog “included html
          24     code that enabled [Google’s] web-crawlers . . . to index the pages for photographs and
          25     to display those photographs in search results,” and that Yahoo “reproduce[d],
          26     distribute[d] and display[ed] the Copyrighted Photographs after August 2, 2016 to web-
          27
          28     3
                   Evox’s allegations concerning Yahoo Autos are puzzling given that the site was
                 deprecated in May 2016 when the license terminated.
Gibson, Dunn &                                            9
Crutcher LLP
                                     MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                              CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 17 of 32 Page ID #:688


            1    crawlers, as evidenced by the display of Copyrighted Photographs in Google search
            2    results, distributed from Yahoo!’s servers.” FAC ¶ 41. Evox also alleges “[o]n
            3    information and belief” that, “given the sheer number of Copyrighted Photographs at
            4    issue and the volume of searches” on Google generally, Yahoo “reproduced, distributed
            5    and displayed the Copyrighted Photographs after August 2, 2016 when users clicked on
            6    a Google search result that led them to Yahoo!’s Tumblr blog.” Id. ¶ 40.4 According to
            7    Evox, that “Copyrighted Photographs were distributed by Yahoo! to Google for Google
            8    to display in various search results . . . shows that Yahoo! reproduced, distributed and
            9    displayed the Copyrighted Photographs after August 2, 2016.” Id. ¶ 41.
          10           Downstream copies, displays, and distributions by users. Evox alleges that
          11     “[a]ny internet user could visit Yahoo!’s [Tumblr] blog and access, reproduce, and
          12     display all of the Copyrighted Photographs”; that “users could create their own Tumblr
          13     blog and ‘re-blog’ the Copyrighted Photographs” so that the images would appear on
          14     their separate blogs; and that “users could link the Copyrighted Photographs to other
          15     social media websites via shortcuts that Yahoo! supplied.” FAC ¶ 29. According to
          16     Evox, “Yahoo! would still reproduce, distribute and display the Copyrighted
          17     Photographs to anyone who visited any of those other webpages (on Tumblr or
          18     otherwise) that contained a link to the Copyrighted Photographs on Yahoo!’s servers.”
          19     Id. Evox therefore alleges that Defendants committed copyright infringement whenever
          20     a user visited “any other Tumblr blog” after August 2, 2016, “that had re-blogged the
          21     Copyrighted Photograph(s).” Id. ¶ 30.
          22                                   III. LEGAL STANDARD
          23           A claim should be dismissed under Federal Rule 12(b)(6) where the plaintiff fails
          24     to assert “a cognizable legal theory” or the complaint contains “[in]sufficient facts . . .
          25     to support a cognizable legal theory.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir.
          26
                 4
                   Evox’s basis for alleging that “users clicked on a Google search result that led them
          27     to Yahoo!’s Tumblr blog” is unclear in light of Evox’s obvious inability to monitor
                 users’ activity across the Internet and its repeated allegation that it does not possess
          28     access logs showing whether and when its images might have been served to users from
                 Defendants’ servers. FAC ¶¶ 39–40.
Gibson, Dunn &                                              10
Crutcher LLP
                                      MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                               CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 18 of 32 Page ID #:689


            1    2001). To survive a motion to dismiss, the complaint “must contain sufficient factual
            2    matter, accepted as true, to state a claim to relief that is plausible on its face,” Ashcroft
            3    v. Iqbal, 556 U.S. 662, 678 (2009), and that rises “above the speculative level,” Bell Atl.
            4    Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint falls short of this standard
            5    “if it tenders naked assertions devoid of further factual enhancement” or “pleads facts
            6    that are merely consistent with a defendant’s liability.”         Iqbal, 556 U.S. at 678.
            7    “Threadbare recitals of the elements of a cause of action, supported by mere conclusory
            8    statements, do not suffice.” Id. Where a plaintiff fails to state a plausible claim for relief
            9    and any attempts to amend the pleadings would be futile, the court should dismiss the
          10     complaint with prejudice, without leave to amend. Johnson v. Buckley, 356 F.3d 1067,
          11     1077–78 (9th Cir. 2004).
          12           Where, as here, a complaint asserts multiple theories of liability in support of a
          13     single claim, the court may on a Rule 12 motion “parse [the] claim[] for relief and strike
          14     less than an entire count.” Holloway v. Best Buy Co., 2009 WL 1533668, at *4 (N.D.
          15     Cal. May 28, 2009) (ruling on a Rule 12(c) motion); see also In re Outlaw Lab., LLP,
          16     2020 WL 3840559, at *4 n.2 (S.D. Cal. July 8, 2020) (same); Cafasso, U.S. ex rel. v.
          17     Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011) (a Rule 12(c)
          18     motion is “functionally identical” to a Rule 12(b)(6) motion); see, e.g., SA Music, LLC
          19     v. Amazon.com, Inc., 2020 WL 3128534, at *7 (W.D. Wash. June 12, 2020) (granting
          20     Rule 12(b)(6) motion and dismissing only one of plaintiff’s theories in support of
          21     copyright claim).
          22                                         IV. ARGUMENT
          23           To prove a copyright infringement claim under the Copyright Act, a copyright
          24     owner must “demonstrate that the alleged infringers violated at least one exclusive right
          25     granted to copyright holders under 17 U.S.C. § 106” and “show causation (also referred
          26     to as ‘volitional conduct’) by the defendant[s].” Perfect 10, Inc. v. Giganews, Inc., 847
          27     F.3d 647, 666 (9th Cir. 2017).
          28           This case concerns the “public distribution” and “public display” rights under

Gibson, Dunn &                                                11
Crutcher LLP
                                      MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                               CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 19 of 32 Page ID #:690


            1    Section 106(3) and (5) of the Copyright Act. As relevant here, a copyrighted image is
            2    “distributed” only when it is actually disseminated to a user, Perfect 10, Inc. v.
            3    Amazon.com, Inc., 508 F.3d 1146, 1162 (9th Cir. 2007), such that a copy of the work
            4    “changes hands,” Fox Broad. Co. v. Dish Network LLC, 160 F. Supp. 3d 1139, 1170
            5    (C.D. Cal. 2015). An image is “displayed” only when “a computer owner . . . stores an
            6    image as electronic information and serves that electronic information directly to [a]
            7    user.” Amazon.com, 508 F.3d at 1159. A user must actually “access[] th[e] image[]”
            8    for a display to occur; a claim premised only on the “potential for future display is purely
            9    speculative” and insufficient as a matter of law. VHT, Inc. v. Zillow Grp., Inc., 918 F.3d
          10     723, 736–37 (9th Cir. 2019). An image is distributed or displayed to “the public” only
          11     when it has been “transmit[ted] to a substantial number of people” who “lack any prior
          12     relationship to the work.” Am. Broad. Cos. v. Aereo, Inc., 573 U.S. 431, 448–50 (2014).5
          13           The “volitional conduct” requirement stands for the “proposition that proximate
          14     causation historically underlines copyright infringement liability no less than other
          15     torts.” Giganews, 847 F.3d at 666. Put simply, “direct liability must be premised on
          16     conduct that can reasonably be described as the direct cause of the infringement.” Id.
          17     “Infringement of the reproduction right,” for example, “requires copying by the
          18     defendant, which comprises a requirement that the defendant cause the copying.” Id.
          19           Evox’s five theories of liability fail to satisfy the foregoing standards.
          20     A.    Evox’s Allegations Concerning Its Investigation Fail As A Matter Of Law
                       Because Neither Evox Nor Its Investigator Constitutes “The Public”
          21
                       Evox contends that Defendants are liable for copyright infringement—and that
          22
                 Evox is entitled to over $300 million in statutory damages under the Copyright Act—
          23
                 because Evox images were allegedly displayed and distributed to Evox and its
          24
                 investigator as part of its investigation in October 2016. FAC ¶¶ 30–32, 38. This theory
          25
          26     5
                   Evox also alleges that Defendants continued to “reproduce” its images after August 2,
                 2016. See, e.g., FAC ¶¶ 24, 29, 30, 33, 34, 37. Defendants interpret these allegations as
          27     referring to “the automatic reproduction” that occurs whenever an image is served to a
                 user’s computer. Id. ¶ 29. As the Ninth Circuit has held, such automatic copying does
          28     not give rise to liability under the Copyright Act. See Zillow, 918 F.3d at 732, 737;
                 Amazon, 508 F.3d at 1169–70.
Gibson, Dunn &                                              12
Crutcher LLP
                                      MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                               CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 20 of 32 Page ID #:691


            1    of liability fails as a matter of law under the Supreme Court’s 2014 decision in Aereo.
            2          In Aereo, the Supreme Court held that the defendant, a service that streamed the
            3    plaintiff’s copyrighted television programs to subscribers over the Internet, violated the
            4    Copyright Act because such streaming constituted a performance of the plaintiffs’ works
            5    to “the public” as that term is defined in the Act. 573 U.S. at 451. The Court explained
            6    that “‘the public’ consists of a large group of people outside of a family of friends” who
            7    “lack any prior relationship to the works.” Id. at 448–49. “[T]he public” does not refer
            8    to isolated individuals who access works “in their capacities as owners or possessors”
            9    of the works; rather, it refers to “a substantial number of people” who access the works
          10     “as ordinary members of the public.” Id. at 449–50. Indeed, “when an entity [transmits
          11     a work] to a set of people, whether they constitute ‘the public’ often depends upon their
          12     relationship to the underlying work.” Id. at 448. The Court provided the following
          13     illustration to drive home the point:
          14           When, for example, a valet parking attendant returns cars to their drivers,
                       we would not say that the parking service provides cars “to the public.” We
          15           would say that a car dealership, on the other hand, does provide cars to the
                       public, for it sells cars to individuals who lack a pre-existing relationship to
          16           the cars.
          17     Id. at 448–49.
          18           Aereo forecloses Evox’s theory of liability predicated on access of the images by
          19     Evox and its investigator. Evox alleges that it “owns and controls the copyrights” in all
          20     the images at issue in this case, FAC ¶ 12, and thus Evox’s alleged access of the images
          21     in or around October 2016 as an “owner[]” and “possessor[]” of the images means that
          22     Evox did not access the images as “ordinary members of the public,” Aereo, 573 U.S. at
          23     450; see, e.g., Yesh Music, LLC v. Amazon.com, Inc., 249 F. Supp. 3d 645, 660
          24     (E.D.N.Y. 2017) (“[a]pplying [Aereo’s] reasoning here, when users downloaded and
          25     streamed plaintiffs’ songs from their personal locker, that distribution was not one to the
          26     ‘public’ because the users . . . received the songs in their capacities as owners”).
          27           The same is true of Evox’s investigator—which Evox hired to “act in [Evox’s]
          28     stead,” Automation By Design, Inc. v. Raybestos Prods. Co., 463 F.3d 749, 757 (7th Cir.

Gibson, Dunn &                                               13
Crutcher LLP
                                      MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                               CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 21 of 32 Page ID #:692


            1    2006), and confirm the results of Evox’s investigation, FAC ¶¶ 31–32. Evox alleges
            2    that it “conduct[ed] a complete investigation” of Defendants’ alleged infringement, id.
            3    ¶ 31—meaning that Evox’s subsequent hiring of an investigator was solely to confirm
            4    the results of Evox’s investigation and to manufacture a claim for hundreds of millions
            5    of dollars in statutory damages under the Copyright Act. As Evox’s agent for purposes
            6    of confirming whether Defendants had used the images after license termination, the
            7    investigator was “authorized to do any acts which [its] principal might do”—including
            8    accessing and copying the images. Cal. Civ. Code § 2304. In fact, accessing, copying,
            9    and cataloguing the images for use in future litigation was the entire point of hiring an
          10     investigator in the first place.    Evox does not allege that the investigator lacked
          11     authorization to “create[] a browsable copy of all of Yahoo!’s Tumblr posts” allegedly
          12     containing Evox images, FAC ¶ 32; see also Yesh, 249 F. Supp. 3d at 660 (recognizing
          13     that Aereo’s discussion of “owners or possessors” is not limited to the owners of the
          14     copyrights in the work but extends to anyone who lawfully uses or possesses the work)—
          15     and thus the investigator accessed the images as an authorized owner or possessor of the
          16     images, not as an “ordinary member[] of the public,” Aereo, 573 U.S. at 450.
          17           At minimum, any display or distribution of Evox images to the investigator is
          18     insufficient to give rise to a copyright infringement claim as a matter of law because the
          19     investigator is only one person whereas “the public” consists of “a large” or “substantial”
          20     number of people. Aereo, 573 U.S. at 448, 450. In Zuffa, LLC v. Latham, 2020 WL
          21     4458920, at *3 (N.D. Cal. Feb. 26, 2020), for example, the court held that a “public”
          22     display does not occur where an investigator is the only person outside of a family and
          23     friends that views a copyrighted work. There, the plaintiff owned the copyright for the
          24     UFC 229 broadcast that aired in October 2018. Id. at *1. On the day the fight aired, the
          25     plaintiff sent its investigator to the defendant’s club that was exhibiting the fight to over
          26     20 people, “most of whom were family or friends.” Id. After the investigator saw the
          27     fight airing at the club, the plaintiff sued the defendant for copyright infringement
          28     claiming that the defendant had publicly displayed the plaintiff’s work without

Gibson, Dunn &                                               14
Crutcher LLP
                                      MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                               CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 22 of 32 Page ID #:693


            1    authorization. Id. at *2. Relying on Aereo, the court concluded that the plaintiff had
            2    failed to establish a “public” display because the investigator was the only person in
            3    attendance outside of the defendant’s family and friends and “[o]ne person is not a ‘large
            4    group of people.’” Id. at *3 (quoting Aereo, 573 U.S. at 448). So too here.
            5          Evox’s theory of liability predicated on the alleged display and distribution of
            6    Evox images to itself and its investigator fails as a matter of law. Both Evox and its
            7    investigator were authorized owners or possessors of the images, and at minimum Evox
            8    has failed to allege that the images were displayed or distributed to a large group of
            9    people who lacked a prior relationship to the images.
          10     B.    Evox’s Allegations Concerning Yahoo Autos Rely On The Same “Making
                       Available” Theory That This Court Already Dismissed
          11
                       Evox also alleges that Defendants committed copyright infringement when they
          12
                 used Evox’s images on the Yahoo Autos website after August 2, 2016, even though the
          13
                 site was shut down in May 2016. Evox’s allegations concerning Yahoo Autos fail to
          14
                 state a copyright infringement claim for three reasons.
          15
                       First, Evox alleges that its images appeared on the “main landing page” and
          16
                 “subpages” of Yahoo Autos, and that the webpages containing its images “were
          17
                 available and accessible to any internet user through at least October 2016.” FAC ¶ 37.
          18
                 Evox’s allegation that its images “were available and accessible” invokes the exact same
          19
                 “making available” theory that this Court (a) held “fails as a matter of law” in light of
          20
                 “the Ninth Circuit’s binding decision in VHT, Inc. v. Zillow Group, Inc.,” Dkt. 51 at 4–
          21
                 5, and (b) instructed Evox not to replead in its amended complaint, id. at 8 & n.9. Evox
          22
                 did not file a timely motion to reconsider the Court’s order dismissing Evox’s “making
          23
                 available” theory, and thus Evox has no good faith basis for repleading the theory.
          24
                       Second, Evox alleges that some of its images “were reproduced, distributed and
          25
                 displayed from Yahoo!’s servers via the Yahoo! Autos webpages” “[a]fter August 2,
          26
                 2016.” FAC ¶ 38. But in using the passive voice, Evox fails to allege that Yahoo served
          27
                 even a single Evox image directly to a “large group of people” “acting as ordinary
          28

Gibson, Dunn &                                              15
Crutcher LLP
                                     MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                              CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 23 of 32 Page ID #:694


            1    members of the public” (as opposed to “owners or possessors” of the images) after
            2    August 2, 2016. Aereo, 573 U.S. at 448, 450. And Evox fails to allege that “a substantial
            3    number,” id. at 450, of “users accessed [Evox’s] images through” Yahoo Autos after
            4    that date, Zillow, 918 F.3d at 736.
            5          Third, Evox alleges three times in the two paragraphs it dedicates to Yahoo Autos
            6    that its images were “reproduced, distributed or displayed.” FAC ¶¶ 37–38. Such
            7    conclusory recitations of the rights conferred by Section 106 of the Copyright Act are
            8    insufficient to state a claim, and Evox “cannot use discovery as a fishing expedition in
            9    order to support conclusory claims.” Dkt. 51 at 6 (quoting Iqbal, 556 U.S. at 679 (filing
          10     a complaint “does not unlock the doors of discovery for a plaintiff armed with nothing
          11     more than conclusions”)).
          12           Evox has failed to state a claim that Defendants infringed Evox’s copyrights on
          13     the Yahoo Autos website.
          14     C.    Evox’s Allegations Concerning Tumblr Fail As A Matter of Law Because
                       Evox Does Not Allege That Defendants Served Evox Images To “The Public”
          15
                       Evox alleges that Defendants committed copyright infringement when they
          16
                 continued to use Evox’s images on Yahoo’s Tumblr blog after August 2, 2016. Evox’s
          17
                 allegations as to Tumblr fail to state a copyright infringement claim for three reasons.
          18
                       First, Evox again alleges facts that could support only the “‘making available’
          19
                 theory foreclosed by [Zillow]” and this Court’s prior order. Dkt. 51 at 8 n.9. Evox
          20
                 alleges that Defendants “did nothing to remove” its images from the Tumblr blog “or
          21
                 prevent access” to the images on Defendants’ servers after license termination, and that
          22
                 “any member of the public who visited” the blog after August 2, 2016, would have seen
          23
                 Evox’s images. FAC ¶¶ 30, 33, 45. But the mere hosting of a copyrighted image on a
          24
                 server does not violate any of the exclusive rights conferred by the Copyright Act, and
          25
                 nothing in the Act or the parties’ license agreement required Defendants to prevent
          26
                 access to images stored on their servers. See Dkt. 53-4 at 12 (requiring only that Yahoo
          27
                 remove the images “from public display on the Yahoo Properties within ninety (90)
          28

Gibson, Dunn &                                              16
Crutcher LLP
                                      MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                               CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 24 of 32 Page ID #:695


            1    days” of license termination). And Evox fails to allege that the images were actually
            2    served or disseminated to a large number of people outside of Evox and its investigator.
            3    See Aereo, 573 U.S. at 450; Amazon, 508 F.3d at 1159, 1162. Rather, Evox’s allegations
            4    establish only the “potential” for display and distribution—which “is purely speculative”
            5    and insufficient as a matter of law. Zillow, 918 F.3d at 737.
            6          Second, Evox’s allegations concerning “likes” and “re-blogs” of the Tumblr posts
            7    containing Evox images fail to state a claim under Aereo. Evox alleges that all the
            8    images Evox licensed to Yahoo were dispersed among “thousands of posts” on Yahoo’s
            9    Tumblr blog. FAC ¶ 28. Evox also alleges that blog posts containing Evox images were
          10     “liked” or “re-blogged” in October 2016, February 2017, November 2017, and June
          11     2018, and that there were “at least 67 re-blogged Tumblr posts that displayed multiple
          12     Copyrighted Photographs” as of September 2019. Id. ¶¶ 34, 45. According to Evox, the
          13     images within a blog post are displayed and distributed whenever the blog post is “liked”
          14     or “re-blogged.” Id. ¶ 34.
          15           For one thing, Evox does not allege whether any or how many of the 67 blog posts
          16     were re-blogged after Defendants’ rights allegedly expired on August 2, 2016. For
          17     another, Evox does not allege that any given blog post was “liked” or “re-blogged” more
          18     than once. That means Evox has not alleged that Defendants served any particular image
          19     within a blog post that was “liked” or “re-blogged” to more than one Tumblr user, let
          20     alone to “a substantial number” of Tumblr users (excluding Evox and its investigator).
          21     Aereo, 573 U.S. at 450. As the Zuffa court recognized, “[o]ne person is not a ‘large
          22     group of people,’” 2020 WL 4458920, at *3 (quoting Aereo, 573 U.S. at 448)—and thus
          23     Evox has failed to allege that Defendants served or disseminated any particular image
          24     to “the public.” Indeed, Evox alleges that each image is its own “work” for purposes of
          25     copyright law (and especially for purposes of statutory damages), FAC ¶ 50, and so Evox
          26     must allege and ultimately prove copyright infringement on an image-by-image basis.
          27     See Aereo, 573 U.S. at 447–48 (“when an entity communicates the same
          28     contemporaneously perceptible images and sounds to multiple people, it transmits a

Gibson, Dunn &                                             17
Crutcher LLP
                                     MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                              CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 25 of 32 Page ID #:696


            1    performance to them regardless of the number of discrete communications it makes”);
            2    Zillow, 918 F.3d at 734–35 (reviewing direct infringement verdict on image-by-image
            3    basis, and noting that the jury verdict form asked the jury “to specify how many VHT
            4    photos were directly infringed”); Nat’l Hair Growth Ctrs. of Ariz., LLC v. Edmund, 2019
            5    WL 2249976, at *6 (S.D. Cal. May 23, 2019) (requiring plaintiff to identify the exact
            6    number of images infringed). Evox has not come close to doing so here.
            7          Third, Evox’s remaining allegations concerning Tumblr are conclusory and
            8    speculative.   Evox’s allegation that its images “were reproduced, distributed and
            9    displayed on Yahoo!’s Tumblr blog” after August 2, 2016, is conclusory and not entitled
          10     to any weight. FAC ¶ 30; see also id. ¶¶ 31–33 (repeating the same conclusory
          11     allegation); Iqbal, 556 U.S. at 678 (“[t]hreadbare recitals of the elements of a cause of
          12     action, supported by mere conclusory statements, do not suffice”); Dkt. 51 at 7–8 (citing
          13     cases). And Evox’s allegation that the alleged “likes” and “re-blogs” “account for only
          14     a small portion of all users that displayed the Copyrighted Photographs on Tumblr after
          15     August 2, 2016,” FAC ¶ 35, is speculative and devoid of factual support, see Twombly,
          16     550 U.S. at 555 (“[f]actual allegations must be enough to raise a right to relief above the
          17     speculative level”); id. (“the pleading must contain something more than a statement of
          18     facts that merely creates a suspicion of a legally cognizable right of action”).
          19           Despite possessing “Yahoo!’s . . . records,” FAC ¶ 34, Evox cannot allege that
          20     Defendants actually served or disseminated even a single Evox image to a substantial
          21     number of ordinary Tumblr users. Evox’s theory of liability targeting Yahoo’s Tumblr
          22     blog therefore fails.
          23     D.    Evox’s Allegations Concerning Google Are Conclusory And Fail As A Matter
                       Of Law Because Defendants Cannot Be Held Liable For Google’s Actions
          24
          25           Evox next alleges that Defendants committed copyright infringement when they

          26     displayed and distributed Evox images to Google’s “web-crawlers” and Google then

          27     displayed the images in search results. See FAC ¶¶ 40–41. Evox’s theory of liability

          28     predicated on the acts of Google and its web-crawlers fail for at least three reasons.

Gibson, Dunn &                                               18
Crutcher LLP
                                         MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                                  CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 26 of 32 Page ID #:697


            1          First, Evox alleges that “Yahoo! did reproduce, distribute and display the
            2    Copyrighted Photographs after August 2, 2016 to web-crawlers . . . distributed from
            3    Yahoo!’s servers.” FAC ¶ 41 (emphasis added). According to Evox, Defendants’
            4    display and distribution of images “to web-crawlers” is “evidenced by the display of
            5    Copyrighted Photographs in Google search results.” Id. To the extent Evox contends
            6    that Defendants committed copyright infringement when web-crawlers automatically
            7    crawled Yahoo’s Tumblr blog “to index the pages for photographs,” id., that theory fails.
            8          As stated, the Copyright Act prohibits the unauthorized display and distribution
            9    of copyrighted works to “the public,” 17 U.S.C. § 106, and the Supreme Court has held
          10     that “‘the public’ consists of a large group of people,” Aereo, 573 U.S. at 448 (emphasis
          11     added). Web-crawlers are not people, and so any alleged display or distribution of
          12     images to a web-crawler cannot give rise to liability for copyright infringement.
          13           Moreover, the volitional-conduct requirement is not satisfied where an automated
          14     web-crawler takes an image from a website owner’s server. A plaintiff asserting a direct
          15     copyright infringement claim against a website owner must show that the website owner
          16     was “actively involved in the infringement.” Zillow, 918 F.3d at 732. A website owner
          17     is not actively involved in the infringement where “automatic copying” of copyrighted
          18     material is “instigated by others,” and the website owner does nothing other than
          19     exercise general control over its website. Id.; see also Fox Broad. Co. v. Dish Network
          20     LLC, 747 F.3d 1060, 1067 (9th Cir. 2014); CoStar Grp., Inc. v. LoopNet, Inc., 373 F.3d
          21     544, 550–55 (4th Cir. 2004); Religious Tech. Ctr. v. Netcom On-Line Commc’ns Servs.,
          22     Inc., 907 F. Supp. 1361, 1369 (N.D. Cal. 1995).
          23           A web-crawler is “a software program that automatically accesses thousands of
          24     websites . . . and indexes them within a database on Google’s computers.” Amazon, 508
          25     F.3d at 1155. Thus, any access of Evox’s images on Defendants’ servers by web-
          26     crawlers would not have been a display or distribution by Defendants—but, rather, a
          27     taking of images from Defendants’ servers by an automated process over which
          28     Defendants exercise no control. See Zillow, 918 F.3d at 732 (“automatic copying,

Gibson, Dunn &                                             19
Crutcher LLP
                                     MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                              CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 27 of 32 Page ID #:698


            1    storage, and transmission of copyrighted materials, when instigated by others, do not
            2    render [a website owner] strictly liable for copyright infringement”); 4 Patry on
            3    Copyright § 13:11.50 (no distribution when “third parties are reaching into the
            4    individuals’ hard drive and taking an electronic file”).
            5          Second, Evox alleges that “Yahoo!’s Tumblr blog included html code that enabled
            6    web-crawlers, such as Google’s, . . . to display [the] photographs in search results,” and
            7    that “the Copyrighted Photographs were distributed by Yahoo! to Google for Google to
            8    display in various search results.” FAC ¶ 41 (emphasis added). These allegations appear
            9    to invoke the “making available” theory that this Court previously dismissed. Even if
          10     not, Evox’s attempt to hold Defendants liable for displays by Google nevertheless fails
          11     as a matter of law. Evox has not asserted a secondary liability claim, and “direct liability
          12     must be premised on conduct that can reasonably be described as the direct cause of the
          13     infringement.” Giganews, 847 F.3d at 666. “Infringement of the [display] right [thus]
          14     requires [displaying] by . . . [D]efendant[s]”—not Google. Id. Indeed, the “thumbnail”
          15     versions of images that Google indexes and provides in response to a user’s inquiry “are
          16     stored in Google’s servers.” Amazon, 508 F.3d at 1155. For this reason, the Ninth
          17     Circuit has held that Google, if anyone, infringes when it “store[s]” and
          18     “communicate[s] copies of those thumbnails to Google’s users.” Id. at 1160.6
          19           Third, Evox’s remaining allegations concerning Google are conclusory and
          20     speculative. Evox alleges “[o]n information and belief” that, “given the sheer number
          21     of Copyrighted Photographs at issue and the volume of searches” on Google “for
          22     automotive-related content in the U.S.,” Defendants “reproduced, distributed and
          23     displayed the Copyrighted Photographs after August 2, 2016 when users clicked on a
          24     Google search result that led them to Yahoo!’s Tumblr blog.” FAC ¶ 40. But copyright
          25     infringement liability does not exist merely because users may have visited Yahoo’s
          26     Tumblr blog; rather, liability would exist only if a substantial number of users accessed
          27
          28     6
                   The Ninth Circuit held that Google’s use of thumbnail versions of the plaintiff’s
                 copyrighted images constituted fair use. See Amazon, 508 F.3d at 1163–68.
Gibson, Dunn &                                             20
Crutcher LLP
                                      MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                               CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 28 of 32 Page ID #:699


            1    and viewed the same copyrighted work. See Aereo, 573 U.S. at 447–48 (“when an entity
            2    communicates the same contemporaneously perceptible images and sounds to multiple
            3    people, it transmits a performance to them regardless of the number of discrete
            4    communications it makes”) (emphases added); id. at 450 (“an entity does not transmit
            5    to the public if it does not transmit to a substantial number of people”). Evox does not
            6    allege that a substantial number of users actually “clicked on a Google search result that
            7    led them to Yahoo!’s Tumblr blog” where they accessed and viewed the same Evox
            8    images. Instead, Evox offers conclusory allegations “that are merely consistent with a
            9    defendant’s liability,” Iqbal, 556 U.S. at 678, and that only “create[] a suspicion of”
          10     illegality, Twombly, 550 U.S. at 555. Such allegations “stop[] short of the line between
          11     possibility and plausibility of entitlement to relief.” Iqbal, 556 U.S. at 678.
          12           Evox’s allegations as to Google fail as a matter of law.
          13     E.    Evox’s Allegations Concerning Downstream Displaying And Distributing Of
                       Evox Images By Users Fail As A Matter Of Law
          14
          15           Evox alleges that Tumblr users could re-blog Evox images from Yahoo’s Tumblr

          16     blog so that the images appeared on the users’ separate blogs, and that Defendants

          17     “reproduced, distributed and displayed” Evox images “to any member of the public who

          18     visited” any “Tumblr blog that had re-blogged” the images. FAC ¶¶ 29–30. Evox’s

          19     theory of liability relating to access of images on third-party blogs fails for two reasons.

          20           First, Evox’s theory fails under Aereo because Evox does not allege that a “large”

          21     or “substantial number” of Tumblr users actually accessed and viewed the “same” Evox

          22     images on Tumblr blogs that had re-blogged the images from Yahoo’s Tumblr blog. 573

          23     U.S. at 447–48, 450. Instead, Evox alleges that “Yahoo! would . . . reproduce, distribute

          24     and display the Copyrighted Photographs to anyone who visited any . . . other webpage[]

          25     (on Tumblr or otherwise) that contained a link to the Copyrighted Photographs on

          26     Yahoo!’s servers.” FAC ¶ 29. But Evox’s conclusory and speculative allegation

          27     “merely creates a suspicion” of infringement, Twombly, 550 U.S. at 555, and this Court

          28     has already held that Evox “cannot use discovery as a fishing expedition in order to

Gibson, Dunn &                                               21
Crutcher LLP
                                      MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                               CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 29 of 32 Page ID #:700


            1    support conclusory claims,” Dkt. 51 at 6 & n.6, 7–8.
            2          Second, Evox’s theory fails to satisfy the volitional conduct requirement. To
            3    satisfy the proximate cause standard embodied in the requirement, Evox must allege
            4    facts showing that Defendants were “actively involved in the [alleged] infringement.”
            5    Zillow, 918 F.3d at 731–32. “[T]here must be actual infringing conduct with a nexus
            6    sufficiently close and causal to the illegal copying that one could conclude that the
            7    machine owner himself trespassed on the exclusive domain of the copyright owner.” Id.
            8    at 732; see also Giganews, 847 F.3d at 666 (“courts must determine who is close enough
            9    to the infringing event to be considered the most important cause”). “[T]o demonstrate
          10     volitional conduct,” therefore, Evox must show that Defendants “exercised control
          11     (other than by general operation of its website); selected any material for upload,
          12     download, transmission, or storage; or instigated any copying, storage, or distribution of
          13     its photos.” Zillow, 918 F.3d at 732.
          14           Here, the causal chain was broken when an Internet user re-blogged a post on
          15     Yahoo’s Tumblr blog and another user accessed the post’s images on a third-party blog.
          16     Although Defendants may have chosen to store Evox images on their servers and to
          17     make them available on Yahoo’s Tumblr blog, Defendants did not choose to make the
          18     images available on blogs belonging to third parties. See Zillow, 918 F.3d at 732
          19     (“[m]ost of the time [the volitional conduct] issue will come down to who selects the
          20     copyrighted content: the defendant or its customers”) (quoting Aereo, 573 U.S. at 454–
          21     55 (Scalia, J., dissenting)). Aside from passively operating the Yahoo Tumblr blog,
          22     Defendants could not control the images after they appeared on a user’s browser, or
          23     prevent a user from copying, displaying, or distributing the images elsewhere on the
          24     Internet—either before or after license termination. See FAC ¶ 29. For this reason,
          25     imposing liability on Defendants for any downstream displays of Evox images would
          26     open the door to copyright infringement claims for the display of images on third-party
          27     blogs even during the duration of a license. Indeed, the license here authorized Yahoo
          28     to use Evox images only “in connection with any Yahoo Property.” Dkt. 53-4 at 8. But

Gibson, Dunn &                                              22
Crutcher LLP
                                     MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                              CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 30 of 32 Page ID #:701


            1    a third party’s blog is not a “Yahoo Property”—meaning that, under Evox’s theory,
            2    copyright infringement liability would exist for any downstream display of the images
            3    even before the parties’ license terminated.         The volitional conduct requirement
            4    forecloses such an absurd result.
            5          To be sure, Evox alleges that re-blogged images appearing on third-party blogs
            6    were served from Defendants’ servers, see FAC ¶ 29, and Amazon stated that it is the
            7    “interaction” between a user’s browser and the computer storing an infringing image
            8    that “causes an infringing image to appear on the user’s computer screen.” 508 F.3d at
            9    1161. But Amazon did not consider the volitional conduct issue, as the underlying
          10     website owners were not parties to the case and “Google [did] not dispute” that “third-
          11     party websites directly infringed [the plaintiff’s] copyright[s].” Id. at 1169. And the
          12     Ninth Circuit subsequently held in a case against a website owner that volitional conduct
          13     does not exist where, as here, the “automatic . . . transmission of copyrighted materials”
          14     is “instigated by others.” Zillow, 918 F.3d at 732. Accordingly, Evox’s theory of
          15     liability predicated on the acts of third parties fails as a matter of law.
          16                                            *      *      *
          17           This Court previously granted Evox leave to amend its pleading because it might
          18     “be able to allege additional facts regarding Defendants’ actual display and distribution
          19     of the copyrighted photographs, and Defendants fail[ed] to demonstrate bad faith by
          20     [Evox] or any prejudice.” Dkt. 51 at 8. But despite having the ability to fish through
          21     Defendants’ records since discovery opened in October 2020, Dkt. 38 at 1, and having
          22     asserted every conceivable theory of copyright infringement it could devise in its
          23     amended pleading, Evox still cannot allege a plausible claim of copyright infringement
          24     that comports with Supreme Court and Ninth Circuit precedent or this Court’s prior
          25     order. Indeed, Evox again alleges facts that could support only the “making available”
          26     theory that this Court already dismissed—even though this Court warned Evox with
          27     multiple citations to Rule 11 not to replead that theory of liability. See Dkt. 51 at 6 n.5,
          28     8 & n.9. And because Evox lacks evidence of infringement, Evox has now turned to

Gibson, Dunn &                                                23
Crutcher LLP
                                      MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                               CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 31 of 32 Page ID #:702


            1    alleging that Defendants destroyed certain records after being put on notice of Evox’s
            2    claims, even though Defendants have repeatedly informed Evox that they have produced
            3    all such records in their possession, custody, and control—and Evox admits that it
            4    possesses “Yahoo!’s own records” relating to Tumblr. FAC ¶ 34.
            5          There is no reason to believe that granting Evox another opportunity to amend its
            6    pleading will yield a different result. Since Evox filed its initial complaint for copyright
            7    and trademark infringement, Evox has sought over $300 million in statutory damages
            8    based on expansive legal theories that are foreclosed by Supreme Court and Ninth
            9    Circuit cases that predate the filing of the initial complaint. Even after the Court
          10     dismissed Evox’s initial theories in two separate orders, Evox filed an amended pleading
          11     asserting five even more expansive theories of liability—so that it could continue to look
          12     through Defendants’ files and claim entitlement to over $300 million for the allegedly
          13     unauthorized hosting of automobile images. But at some point, all litigation must end—
          14     especially where, as here, the “plaintiff has previously amended the complaint” but still
          15     failed to allege a plausible claim of liability. Cafasso, 637 F.3d 1047, 1058 (9th Cir.
          16     2011); see also Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir. 2013);
          17     Zadrozny v. Bank of New York Mellon, 720 F.3d 1163, 1173 (9th Cir. 2013); Vieira v.
          18     Mentor Worldwide, LLC, 382 F. Supp. 3d 1117, 1132–33 (C.D. Cal. 2019).
          19     Accordingly, the Court should dismiss Evox’s copyright infringement claim with
          20     prejudice, without further leave to amend.
          21                                        V. CONCLUSION
          22           Evox’s First Amended Complaint should be dismissed with prejudice.
          23
          24
          25
          26
          27
          28

Gibson, Dunn &                                                24
Crutcher LLP
                                      MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                               CASE NO. 2:20-CV-2852-CBM-JEM
          Case 2:20-cv-02852-CBM-JEM Document 57 Filed 06/11/21 Page 32 of 32 Page ID #:703


            1    DATED: June 11, 2021
            2                                      SCOTT A. EDELMAN
                                                   PERLETTE MICHÈLE JURA
            3                                      ILISSA SAMPLIN
                                                   SHAUN A. MATHUR
            4                                      GIBSON, DUNN & CRUTCHER LLP
            5
                                                   By: /s/ Scott A. Edelman
            6                                                    Scott A. Edelman
            7                                      Attorneys for Defendants VERIZON MEDIA
                                                   INC., YAHOO! INC., and OATH INC.
            8
            9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &                                        25
Crutcher LLP
                                  MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
                                           CASE NO. 2:20-CV-2852-CBM-JEM
